FILED
                             NOT FOR PUBLICATION                            DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


GELACIO DELORES PANZO, AKA                       No. 14-71976
Gelasio Dolores Panzo, AKA Geracio
Panzo,                                           Agency No. A095-758-802

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Gelacio Delores Panzo, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s decision denying his request for voluntary departure. We

dismiss the petition for review.

      We lack jurisdiction to review the BIA’s discretionary denial of Panzo’s

application for voluntary departure where Panzo presents no question of law that

would invoke our jurisdiction. See Gil v. Holder, 651 F.3d 1000, 1003 (9th Cir.

2011) (overruled on other grounds by Moncrieffe v. Holder, 133 S. Ct. 1678

(2013)) (this court has no jurisdiction to review discretionary denials of voluntary

departure, but retains jurisdiction to review questions of law or constitutional

challenges to denials of such relief); see also Corro-Barragan v. Holder, 718 F.3d
1174, 1176-77 (9th Cir. 2013) (same).

      PETITION FOR REVIEW DISMISSED.




                                           2                                       14-71976